FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                     September 20, 2012
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                       TENTH CIRCUIT


 THERESA L. DOWLING,
                Plaintiff–Appellant,                          No. 11-1554
           v.                                    (D.C. No. 1:10-CV-01118-REB-KMT)
 STURGEON ELECTRIC; WILLIAM                                   (D. Colorado)
 LONG; WILLIAM FREDRICKS,


                Defendants–Appellees.


                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Plaintiff Theresa Dowling, proceeding pro se, appeals the district court’s grant of

summary judgment for the Defendants on her claims under Title VII of the Civil Rights

Act of 1964. The magistrate judge recommended granting summary judgment because



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Plaintiff could not satisfy her burden of establishing a prima facie case for her gender

discrimination, retaliation, and hostile work environment claims. The district court

agreed. It appears Plaintiff also argues that the district court erred by denying her motion

to extend the deadline for discovery and her motions for post-judgment relief.

       Plaintiff’s appeal is based largely on allegations of fraud on the part of defense

counsel and bias on the part of the district court and magistrate judge. After a thorough

review of the appellate record, we have found no evidence to support these allegations.

Furthermore, nothing in Plaintiff’s brief or the appellate record persuades us there was

any error in the magistrate judge’s analysis or the district court’s orders. Therefore, for

substantially the same reasons given by the magistrate judge and the district court, we

AFFIRM the grant of summary judgment on Plaintiff’s Title VII claims and the denial of

her motion to extend the deadline for discovery and her motions for post-judgment relief.

Plaintiff’s motion to proceed in forma pauperis on appeal is GRANTED. Plaintiff is

reminded of her obligation to continue making partial payments until her entire filing fee

has been paid in full.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -2-